Exhibit 10.246


TENTH AMENDMENT TO CREDIT AGREEMENT




TENTH AMENDMENT TO CREDIT AGREEMENT (this “Tenth Amendment”), dated as of
September 23, 2011, among DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), various financial institutions that are party to
the Credit Agreement referred to below (the “Lenders”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Lenders, the Administrative Agent and The Bank of
Nova Scotia, as syndication agent, are parties to that certain Credit Agreement,
dated as of June 15, 2007, as amended by that certain First Amendment to Credit
Agreement dated as of July 9, 2008, that certain Second Amendment to Credit
Agreement dated as of September 29, 2008, that certain Third Amendment to Credit
Agreement dated as of November 17, 2008, that certain Fourth Amendment to Credit
Agreement dated as of February 4, 2009, that certain Fifth Amendment to Credit
Agreement dated as of February 25, 2009, that certain Sixth Amendment to Credit
Agreement dated as of June 25, 2009, that certain Seventh Amendment to Credit
Agreement dated as of August 7, 2009, that certain Eighth Amendment to Credit
Agreement dated as of November 19, 2010, and that certain Ninth Amendment to
Credit Agreement dated as of February 9, 2011 (as so amended, the “Credit
Agreement”); and


WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;


NOW, THEREFORE, it is agreed:


I. Amendments to Credit Agreement.
 
1.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions thereto in their appropriate alphabetical order:
 
 “Tenth Amendment” means the Tenth Amendment, dated as of September 23, 2011, to
this Agreement.


  “Tenth Amendment Effective Date” means the “Tenth Amendment Effective Date”,
as defined in the Tenth Amendment.
 
2.      Clauses (i), (ii) and (iii) of the proviso in subsection (b) of Section
8.2.6 of the Credit Agreement are hereby deleted and the following clauses (i),
(ii), (iii) and (iv) are hereby substituted therefor:
 
(i)           both before and after giving effect to any such payment, purchase
or redemption, no Default shall have occurred and be continuing;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          the Borrower shall not have borrowed Revolving Loans to fund such
Distribution, purchase or redemption;
 
(iii)         the aggregate amount of all Distributions, purchases and
redemptions to be made by the Borrower and its Subsidiaries pursuant to this
clause (b) after the Tenth Amendment Effective Date does not exceed the sum of
(I) $300,000,000 plus (II) 50% of Cumulative Adjusted Net Income at such time
(or, if the Cumulative Adjusted Net Income is less than zero, minus 100% of such
loss); and
 
(iv)         there shall be, on the date of each such Distribution, purchase or
redemption (and after giving effect to such Distribution, purchase or
redemption), at least $100,000,000 of unused and available Revolving Loan
Commitments and/or Unrestricted Cash at the Borrower and the Subsidiary
Guarantors (on a consolidated basis);
 
II. Miscellaneous Provisions.
 
1.             In order to induce the Lenders to enter into this Tenth
Amendment, the Borrower hereby represents and warrants that:
 
(a)   no Default or Event of Default exists on the Tenth Amendment Effective
Date (as defined below), immediately before or after giving effect to this Tenth
Amendment; and
 
(b)   all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Tenth Amendment Effective Date immediately before and
after giving effect to this Tenth Amendment, with the same effect as though such
representations and warranties had been made on and as of the Tenth Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).
 
2.            This Tenth Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.
 
3.            This Tenth Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.            THIS TENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
 
5.             This Tenth Amendment shall become effective on the date (the
“Tenth Amendment Effective Date”) when:
 
 
-2-

--------------------------------------------------------------------------------

 
(i)            the Borrower and the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to:
 
Bingham McCutchen LLP
One State Street
Hartford, Connecticut
Attention:  Anthony Goodman
Fax: (860) 240-2800
Email: anthony.goodman@bingham.com


(ii)           the Administrative Agent shall have received the wire transfer of
immediately available funds, for the ratable account of each Lender signatory
hereto, a fee equal to 0.125% of the aggregate amount of Revolving Loan
Commitments of the Lenders, in each case as of the Tenth Amendment Effective
Date and who have consented to this Tenth Amendment on or prior to the Tenth
Amendment Effective Date; and
 
(iii)           the Borrower shall have paid to Bingham McCutchen LLP, special
counsel to the Administrative Agent, by wire transfer of immediately available
funds, all reasonable fees and expenses (as set out in a written summary invoice
received by the Borrower at least one Business Day prior to the Tenth Amendment
Effective Date) owed to Bingham McCutchen LLP as of the date of such invoice in
connection with the Loan Documents, the Obligations and the administration
thereof, including all fees and expenses incurred in connection with the
preparation, negotiation and execution of this Tenth Amendment and the
transactions contemplated to be effected in connection with such execution and
with the satisfaction of the conditions to the occurrence of the Tenth Amendment
Effective Date (it being understood that the Borrower agrees to pay such fees
and expenses regardless of whether the Tenth Amendment Effective Date occurs);
 
provided, however, that in the event any of the foregoing conditions to
effectiveness set forth in this Section 5 shall not have been met on or prior to
September 23, 2011, it is understood and agreed that this Tenth Amendment
(except for the agreement of the Borrower in clause (iii) above to pay fees and
expenses) shall be of no force and effect whatsoever, and no party hereto shall
have any right or obligation with respect to any other party whatsoever with
respect to any agreement set forth herein, except as provided above with respect
to such fees and expenses (all such other rights and obligations being governed
in such event exclusively by the Credit Agreement, if and to the extent provided
for therein, as in effect without regard to this Tenth Amendment).
 
6.            In order to induce the Lenders to enter into this Tenth Amendment,
the Borrower and each of the Subsidiary Guarantors acknowledge and agree, on and
as of the Tenth Amendment Effective Date (in the event that it occurs), that
neither the Borrower nor any of the Subsidiary Guarantors is aware as of the
Tenth Amendment Effective Date of any offset right (other than an offset right
pursuant to any netting arrangement expressly provided for in a Rate Protection
Agreement, provided that, for the avoidance of doubt, the Borrower acknowledges
that no offset right of which the Borrower is aware pursuant to any netting
arrangement expressly provided for in a Rate Protection Agreement would permit
the Borrower  to exercise  such  offset  right  against  any  Obligation  under
 the  Loan  Documents  except  for  amounts owed  by  the  Borrower  under
 such  Rate  Protection  Agreement),
 
 
-3-

--------------------------------------------------------------------------------

 
counterclaim, right of recoupment or any defense of any kind against, or with
respect to, any of their respective Obligations under the Loan Documents to any
Agent, the Issuer, or any Lender relating to or arising out of this Tenth
Amendment, the Credit Agreement, or any other Loan Document. On and as of the
Tenth Amendment Effective Date (in the event that it occurs), the Borrower and
each of the Subsidiary Guarantors unconditionally release, waive and forever
discharge all claims, offsets, causes of action, rights of recoupment, suits or
defenses of any kind whatsoever, whether arising at law or in equity, whether
known or unknown, which the Borrower or the Subsidiary Guarantors might
otherwise have as of, and only as of, the Tenth Amendment Effective Date against
any Agent, the Issuer, or any Lender or any of their respective directors,
shareholders, partners (general and limited), members, managers, officers,
employees, attorneys, agents and Affiliates relating to or arising out of this
Tenth Amendment, the Credit Agreement, or the other Loan Documents or the
administration thereof on account of any condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind arising prior to or existing as of the Tenth
Amendment Effective Date; provided that, subject to the proviso immediately
following this proviso, nothing herein shall modify any offset right pursuant to
any netting arrangement expressly provided for in a Rate Protection Agreement,
and further provided that, in no event may any such offset right or netting
arrangement be used to offset or net against, or constitute a defense to or give
the Borrower a counterclaim or right of recoupment with respect to, any
Obligation under the Loan Documents other than the applicable Rate Protection
Agreement.  For the avoidance of doubt, nothing herein shall be construed as an
acknowledgment by any Agent, the Issuer or any Lender that the Borrower or any
of the Subsidiary Guarantors has any claims, offsets, causes of action, rights
of recoupment, suits or defenses against any Agent, the Issuer, or any Lender.
 
7.             From and after the Tenth Amendment Effective Date, each reference
in the Credit Agreement and in each of the other Loan Documents to the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
hereby on the Tenth Amendment Effective Date, pursuant to the terms of this
Tenth Amendment.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officer
or officers to execute and deliver this Tenth Amendment as of the date first
above written.


             DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.




             By_________/s/ Cliff Buster__________
             Name:     H. Clifford Buster III
             Title:       Senior Executive Vice President,
              Chief Financial Officer and Treasurer


Agreed and Acknowledged:


DTG OPERATIONS, INC.
 
By_________/s/ Cliff Buster_____________
Name:         H. Clifford Buster III
Title:           Executive Vice President, Chief  Financial Officer and
Treasurer
 
 
DTG SUPPLY, INC.
 
By___________/s/ Cliff Buster___________
Name:         H. Clifford Buster III
Title:           Chief Financial Officer and Treasurer
 
THRIFTY RENT-A-CAR SYSTEM, INC.
 
By_________/s/ Cliff Buster____________
Name:         H. Clifford Buster III
Title:           Executive Vice President, Chief  Financial Officer and
Treasurer
 
 
THRIFTY INSURANCE AGENCY, INC.
 
By____________/s/ Cliff Buster__________
Name:         H. Clifford Buster III
Title:           Treasurer
 
THRIFTY CAR SALES, INC.
 
By_________/s/ Cliff Buster___________
Name:         H. Clifford Buster III
Title:           Treasurer
 
 
TRAC ASIA PACIFIC, INC.
 
By____________/s/ Cliff Buster__________
Name:         H. Clifford Buster III
Title:           Treasurer
 
THRIFTY, INC.
 
By_________/s/ Cliff Buster___________
Name:          H. Clifford Buster III
Title:           Treasurer
 
 
 
DOLLAR RENT A CAR, INC.
 
By_________/s/ Cliff Buster___________
Name:         H. Clifford Buster III
Title:           Executive Vice President, Chief  Financial Officer and
Treasurer
 




 
 

--------------------------------------------------------------------------------

 

 

 SIGNATURE PAGE TO THE TENTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT    
 DEUTSCHE BANK TRUST COMPANY AMERICAS,
 as Administrative Agent and as a Lender
 
 By____/s/ Omayra Laucella___________
 Name:         Omayra Laucella
 Title:           Vice President
 
 By____/s/ Erin Morrissey____________
 Name:         Erin Morrissey
 Title:           Director
 

 
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE TENTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
*Name of Lender: ____________________________
 
By:_____________________________
 
Name:
Title:



*Tenth Amendment to Credit Agreement was executed by each of the following
lenders:


AMEGY BANK NATIONAL ASSOCIATION
ARVEST BANK
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Bank of America, N.A.
The Bank of Nova Scotia
BOKF, NA DBA Bank of Oklahoma
BMO Harris Financing, Inc.
BNP Paribas
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Halcyon Structured Asset Management Long
 
Secured/Short Unsecured 2007-3 LTD.
Halcyon Structured Asset Management Long
 
Secured/Short Unsecured 2007-2 LTD.
Halcyon Loan Investors CLO I, LTD.
Halcyon Loan Investors CLO II, LTD.
IBC Bank
J.P. Morgan Chase, N.A.
MidFirst Bank, a federally chartered savings association
Morgan Stanley Bank, NA
PNC Bank, National Association
RAYMOND JAMES BANK, FSB
UBS AG, STAMFORD BRANCH
UniCredit Bank AG, New York Branch
Wells Fargo Bank, N.A.
   


